DETAILED ACTION
Claims 1-20 are pending in the present application. Claims 1, 2, 4, 5, 6, 8, 13, 15, 16, 17 and 19 were amended in the response filed 23 February 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows (correction of status identifier for claim 19 to be in compliance with rule 37 CFR 1.121):

IN THE CLAIMS:

Claim 19, line 1,   delete  [[(Original)]]  and insert  (Currently Amended) 



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The submission of a terminal disclaimer overcomes the obviousness-type double patenting rejection. Claims 1 and 13 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation: “determining that the primary data stored in the network-attached storage device satisfies an archiving criterion; archiving the primary data as archived data to a secondary storage device that is distinct from the network-attached storage device, wherein the archiving removes the primary data from the network-attached storage device and stores the archived data offline relative to the first computing device; at the network-attached storage device, storing one or more stubs that represent the primary data that was archived; when the second computing device determines that first data that was previously archived in the archived data is requested by a first access call issued by the first computing device, causing the first data to be restored to the network-attached storage device, wherein the first access call comprises one or more of: an open call, a read call, and a write call; serving the first access call to the first computing device from the restored first data on the network-attached storage device without intervention from the first computing device; and wherein the first computing device comprises one or more hardware processors and computer memory, and wherein the second computing device, which is distinct from the first computing device, comprises one or more hardware processors and computer memory.” The limitations of independent claim 13 parallels independent claim 1, therefore it is allowed for similar reasons. Claims 2-12 and 14-20 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169